t c memo united_states tax_court james tinnell petitioner v commissioner of internal revenue respondent docket no filed date w leslie sully jr for petitioner paul l dixon for respondent memorandum findings_of_fact and opinion marvel judge respondent determined the following deficiencies additions to tax and penalties with respect to petitioner’s federal income taxes ‘all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar -- - additions to tax and penalties sec sec sec year deficiency a a dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number following concessions the issues for decision are whether petitioner’s mining activity for and constituted an activity engaged in for profit within the meaning of sec_183 and whether petitioner is liable for the accuracy-related_penalty due to negligence under sec_6662 for each year in issue in a stipulation of settled issues filed with the court the parties agreed petitioner’s claims of alimony paid in and were overstated by dollar_figure and dollar_figure respectively petitioner understated capital_gain in by dollar_figure petitioner understated royalty income from zila inc in by dollar_figure and petitioner is not liable for additions to tax pursuant to sec_6651 or sec_6654 as determined in respondent’s notices of deficiency for and in a second stipulation of settled issues filed with the court the parties agreed in petitioner was entitled to claim a net_operating_loss_deduction of dollar_figure instead of the dollar_figure originally claimed in petitioner originally claimed a net_operating_loss carryforward deduction of dollar_figure and the parties agreed there is no net_operating_loss carryforward available for deduction unless and except to the extent any determination by the court with respect to the schedule c mining activity in or results ina carryforward of net_operating_loss and in petitioner understated ordinary_income from the exercise of stock_options in zila inc by dollar_figure ‘the only other issues for decision are computational findings_of_fact the parties have stipulated some of the facts which we incorporate in our findings by this reference petitioner was a resident of las vegas nevada when the petition in this case was filed petitioner graduated from the university of arkansas school of medicine in in petitioner began practicing medicine in lewisburg tennessee five years later petitioner relocated his medical practice to chattanooga tennessee petitioner has been engaged in the practice of medicine at all relevant times it delta roofing mills in or about petitioner and his father purchased delta roofing mills a roofing manufacturing business in slidell louisiana for approximately dollar_figure million petitioner participated in the management and marketing of delta roofing mills which tripled its gross_sales while petitioner and his father owned it five years after petitioner and his father purchased delta roofing mills they sold it to republic gypsum corp for approximately dollar_figure million and split the net sale proceeds in his opening brief petitioner set forth proposed findings_of_fact that were in essence ultimate findings_of_fact by neglecting to follow rule 15l1 e which requires petitioner to include numbered proposed findings_of_fact petitioner has assumed the risk that we have not considered the record ina light of his own illumination monico v commissioner tcmemo_1998_10 il zila pharmaceuticals inc in petitioner relocated his medical practice from chattanooga tennessee to las vegas nevada in conjunction with his medical practice petitioner began doing research on herpes during the late 1970's petitioner invented a cream called herpaway cream for the topical treatment of herpes in date petitioner and his partner dr edwin d mckay formed a pharmaceutical manufacturing business called zila pharmaceuticals inc a nevada corporation to manufacture and distribute the cream effective date zila pharmaceuticals inc became a wholly owned subsidiary of zila inc zila a delaware corporation today the cream is called zylactin and is being sold as an over-the-counter treatment for herpes at the time of trial zila had over employees and a market capitalization of approximately dollar_figure million at all relevant times petitioner has received royalties from zila from sale of the cream tit petitioner’s mining activities a commencement of petitioner’s mining activities in petitioner began reading prospecting books and became interested in mining petitioner attended shows and seminars about mining and purchased numerous books on geology and before the formation of zila pharmaceuticals inc petitioner acguired a corporate shell company called dusenberg replicar which later became zila industries - - mining at the university of nevada bookstore petitioner also learned how to read geological mining maps petitioner began searching for gold and other precious metals on federal land in clark county nevada by petitioner began locating mining claims near searchlight nevada on date petitioner formed jetco enterprises inc jei a nevada corporation although petitioner apparently planned to conduct his mining activities through jei at some point petitioner did not use jei during the years at issue or in prior years to report the results of his mining activities instead petitioner conducted his mining activities as a sole_proprietorship doing business as jetco mining over the years petitioner employed his two sons his daughter and an ex- brother-in-law in his mining activity ’ jei through and including the years at issue did not file federal_income_tax returns jei however issued shares of stock held board meetings kept minutes of corporate activities and otherwise observed all the formalities of a corporation at the time of trial jei was in good standing with the secretary of state of nevada petitioner is the sole shareholder and president of jei petitioner’s sons l r tinnell and jaye e tinnell are secretary and treasurer respectively jei’s fiscal tax_year ends jan ‘at the time of trial petitioner still employed his two sons in his mining operation -- - during petitioner located and staked at least lode mining claims in clark county nevada during the 1980's petitioner conducted exploration and development activities with respect to his claims as of date petitioner had on file and of record more than lode mining claims a resource management plan map dated date prepared by and for the u s department of the interior bureau of land management blm indicated there is high mineral potential on and around petitioner’s mining claims b petitioner’s karly efforts to generate income from mining petitioner engaged in business discussions regarding his mining activities with various parties and entities in date petitioner discussed the possible sale of ore to cash industries of idaho cash industries for processing at cash industries’ facilities during date and date petitioner and cash industries conducted a sampling program and numerous assays on petitioner’s claims no sale resulted in date petitioner engaged in discussions with lud carrao the owner of a construction company regarding a joint_venture in mining the venture was subject_to proof of the economic and commercial value of petitioner’s claims petitioner smost of petitioner’s claims were located in the newberry mountains southeast of searchlight nevada which is an area recognized for its high mineral potential engaged in negotiations with mr carrao but no agreement was reached in date century capital corp explored investment in petitioner’s mining venture but never raised any money for the venture ’ in date petitioner engaged in discussions with canorex international inc of colorado regarding a lease of petitioner’s claims no agreement was reached in and petitioner pursued a gold mining venture in lochiel arizona on the u s -mexico border the operation produced an ounce to an ounce anda half of gold per day the price of gold had fallen significantly however and the operation was not profitable soon thereafter the operation was shut down upon discontinuing mining in arizona petitioner moved his equipment to colorado and began another mining operation with a guy with a placer operation the colorado guy misrepresented the amount of gold available however and petitioner terminated his involvement in the operation petitioner returned to las vegas nevada and disappointed with the last two unsuccessful ventures in arizona and colorado did not attempt to develop any mining ventures except his own century capital corp was also involved in the private_placement of zila --- - claims petitioner continued to talk to people about mining to read about mining and to go to meetings about mining during this period in petitioner and a local real_estate attorney darrell clark representing great western basin corp great western negotiated a mining lease the lease was conditioned on testing and sampling of petitioner’s claims an independent geologist prepared a report for great western that set forth numerous recommendations and conclusions in date petitioner and great western entered into a lease whereby petitioner agreed to lease his mining claims to great western for the purposes of prospecting exploring drilling mining and operating the property for ores and minerals great western made no payments to petitioner however and defaulted on the lease in petitioner began consulting with kent kjelberg at the rattlesnake mine in california petitioner provided extensive equipment and knowledge to the rattlesnake mine petitioner was not paid for_the_use_of his equipment or for the information he provided but he was promised a portion of the income produced from the rattlesnake mine ultimately petitioner received only an old grader in or about petitioner began to disengage from his pharmaceutical activities at zila and began spending more time on his mining activities --- - c petitioner’s mining plan of operations on date petitioner submitted a proposed mining plan of operations to the blm for approval ’ on date the blm approved petitioner’s plan of operations during the blm’s investigation of petitioner’s plan of operations from through petitioner incurred substantial expenditures to develop a production mill purchase an induction furnace and tn order to initiate mining activity on federal land a claimant must first file a 2-week notice which allows the claimant to disturb up to acres of land per year if the claimant desires to disturb more than acres a plan of operations must be approved by the blm once a plan of operations is filed the blm conducts an investigation before approving the plan in petitioner’s case the blm’s investigation lasted approximately to years during which petitioner was allowed to erect facilities on his claims with the knowledge of the blm the expenses_incurred in erecting those facilities are reflected in petitioner’s tax returns for those years at some point petitioner entered into a contract with inductotherm to perform a series of test smelts to determine whether recoveries from his claims could be enhanced through the use of induction smelting inductotherm provided an induction furnace in los angeles and petitioner and his son l r tinnell performed a series of seven smelts at inductotherm’s facilities which created doré bars petitioner and l r tinnell performed tests on the doré bars the results of which were favorable thereafter petitioner communicated with union miniere in belgium which sent a local representative to perform an analysis on petitioner’s doré bars on the basis of a favorable report from union miniere petitioner began making arrangements to upgrade his mill capacity in petitioner purchased an induction furnace from ajax magnathermic in order to increase the capacity of his mill from ton per hour to tons per hour the purchase_price of the induction furnace was about dollar_figure petitioner made approximately doré bars with the induction furnace the induction furnace however has not been operated since -- - secure mineral surveys further beginning in petitioner caused various claims to be surveyed with the objective of patenting those claims on date petitioner applied for a mineral patent for some of his claims ’ to date however petitioner has not received any patents with respect to his claims d tinnell prospect in and early petitioner explored and prospected an area known as the tinnell prospect consisting of a group of claims in the northwest corner of petitioner’s claim block horizon securities a securities firm that does private placements for young companies sent a geologist michael cruson to perform a geologic evaluation of the area mr cruson prepared a report dated date and made three recommendations no further work is justified on the claims covered by the tinnell prospect any future work in the area 2petitioner claimed that since there was a moratorium on the issuance of mineral patents from the blm apparently petitioner missed the deadline to apply for a mineral patent by day and his application was returned to him 3michael cruson has a geological engineering degree and a ph d in geology from the colorado school of mines mr cruson has been engaged in the business of geological engineering since mr cruson’s clients include major oil companies in the united_states ie phelps dodge texaco chevron exxon and major mining companies in the united_states ie kenicott mobil newmont and cypress amax at the time of trial mr cruson was conducting a feasability study on the sarmish gold deposit site in pakistan that was discovered in the early 1970's should be to the southeast where documented gold shows are concentrated and the onsite sample preparation and assaying methods should be carefully evaluated as a result of mr cruson’s recommendations petitioner abandoned the claims covered by the tinnell prospect thereafter petitioner devoted his attention to the quartette mine eb quartette mine from through date petitioner pursued the development and exploration of the quartette mine near searchlight nevada the quartette mine was owned by the miller family ’ the millers were interested in having petitioner lease their mine so that petitioner could transport rock from the quartette mine to his mill site where it would be crushed and processed petitioner hired mr cruson to evaluate the quartette mine mr cruson prepared a report dated date containing six conclusions and five recommendations significantly mr this area was located near petitioner’s mill site also known as the roman mine site and represents the bulk of petitioner’s claim area 'l r tinnell was married to one of the millers they were divorced by but remained relatively close ‘ tn date petitioner formed complex resources development crd to take advantage of the development of the quartette mine and petitioner’s claims crd was intended to be the operating company of a future joint_venture controlling the quartette mining operations crd never became active and never filed a federal_income_tax return cruson concluded that the quartette mine was a significant producer of high grade gold ore mr cruson recommended that petitioner acquire control of the quartette mine carry out a detailed geologic study to determine the ore controls and outline exploration targets examine the feasibility of applying new geophysical or geochemical technigues at the quartette mine develop a detailed history of the quartette mine to determine cutoff grades during production and test the targets defined by the earlier geologic study by drilling petitioner followed all the recommendations outlined in mr cruson’s report on date petitioner acquired the rights to mine and purchase the quartette mine ore exploratory_drilling to determine the economic viability of the mine was conducted from september to date mr cruson and his partner kent e carter prepared an evaluation of the quartette mine dated date that stated overall the scout drilling and exploration program was a resounding success mr cruson strongly recommended that petitioner continue excavating begin preliminary mine planning and initiate a second round of drilling and exploration designed to delineate the new copper- the lease for the quartette mine was not made part of the record and we assume the parties to the lease were the owners of the quartette mine and petitioner nevertheless because jei did not function as a tax reporting entity during the years at issue we attribute the mining activities to petitioner - - gold vein discovery mr cruson estimated the total budget for the next phase of drilling would be about dollar_figure petitioner recovered approximately ounces of gold from the quartette mine and the project was abandoned in f petitioner’s sale of decorative rock after petitioner abandoned his efforts to develop the quartette mine petitioner expanded his business to include the sale of decorative rock in an effort to generate revenue in and petitioner tried to break into the wholesale market and realized it was almost impossible thereafter petitioner opened a rock yard for the retail_sale of rock and gravel from his claims petitioner purchased an advertisement in the telephone directory yellow pages at the time of trial petitioner had been selling decorative rock for years during those years petitioner’s gross_income from the sale of ‘swhen petitioner’s plan of operations was approved the blm acting in error granted petitioner permission to dispose_of sand and gravel from what petitioner claimed would be tailings from his placer operations subsequently inspectors from the blm observed stockpiles of what appeared to be decorative rock and blm law enforcement reported that petitioner was selling decorative rock in the las vegas market on date the las vegas field_office of the blm sent a decision to petitioner directing him to halt the sale of tailings and non-locatable minerals on or about date petitioner filed an appeal from the blm decision petitioner hired a mining law attorney to represent him with respect to the blm’s decision and a geologist to determine whether petitioner is mining locatable minerals at the time of trial the matter was still on appeal and petitioner was still selling decorative rock decorative rock has grown steadily and petitioner continues to generate substantial income from the sale of decorative rock g financing of mining activities petitioner financed most of his mining activity with royalties from zila the sale of zila stock and the exercise of stock_options in since no outside investor has supplied capital for any of petitioner’s mining activities petitioner sold shares of zila stock when he needed money and borrowed money secured_by his zila stock iv petitioner’s tax returns a mining activities on petitioner’s federal_income_tax returns for tax years through petitioner treated all of his mining activities as a single schedule c activity doing business as jetco mining for the years through petitioner had no income from mining activities during the years from through petitioner reported either directly on a schedule c or indirectly through jei gross revenues and expenses from his mining activities as follows mjei initially made an election to be treated for tax purposes as a pass-through s_corporation but did not file any_tax returns until respondent does not assert that any expenses claimed by petitioner with respect to the taxable years at issue are disallowable because of the failure of jei to file federal_income_tax returns -- - cost_of_goods_sold and other year revenue cash expenses depreciation -0- dollar_figure dollar_figure -0- big_number -0- 2big_number big_number dollar_figure 2big_number big_number -0- big_number big_number 2big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number ‘for taxable years and petitioner’s original returns were examined and no change resulted for those same years petitioner filed amended returns that claimed additional losses from his mining activities these claims were examined by respondent and resulted in loss carryforwards allowed in the parties agree that these amounts are deductible unless disallowed by sec_183 respondent does not assert that any of petitioner’s mining expenses with respect to the taxable years through should be disallowed as a result of the application of sec_616 or sec_617 expenses claimed on returns filed on behalf of jel b a4aila royalties and stock_options from through petitioner reported royalty income from zila as follows year royalty income dollar_figure big_number big_number ‘big_number big_number big_number big_number big_number big_number big_number ‘petitioner originally reported dollar_figure of royalty income in the parties stipulated an increase in this amount to dollar_figure in petitioner exercised options to purchase big_number shares of zila stock worth dollar_figure for an exercise price of dollar_figure after taking into account zila’s blockage discount of dollar_figure petitioner realized ordinary_income of dollar_figure on the exercise of his stock_options on petitioner’s federal_income_tax return he claimed an additional discount of dollar_figure asserting that the sale of his zila shares was restricted petitioner reported the income from the exercise of his zila stock_options on a supporting schedule attached to his return and attached an additional schedule fully describing the total options exercised the exercise amount the fair_market_value the exercise price the per-share blockage discount applied by zila the amount of ordinary_income to petitioner and the additional discount for restrictions reported by zila on stock taken by petitioner marketability discount the schedule contained the following statement concerning the marketability discount this discount taken because taxpayer feels that stock would be severely effected if he put all these shares on market in one block in addition taxpayer cannot sell shares for these years per sec regulations therefore present_value is less petitioner however did not make the disclosure on form_8275 disclosure statement or form 8275-r regulation disclosure statement petitioner and respondent have agreed that petitioner is entitled to only a single discount of dollar_figure cc medical practice from through petitioner reported income and losses from his medical practice as follows year income loss dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number the additional schedule indicated the amount of petitioner’s ordinary_income as ordinary income-1099 we assume this indicates that petitioner’s ordinary_income was reported on form_1099 - - during this period petitioner spent most of his time and effort on his mining activities and relatively little time maintaining his medical practice opinion i sec_183 deductions a in general sec_183 provides that if an activity is not engaged in for profit no deduction attributable to the activity shall be allowed except as provided in sec_183 sec_183 b allows those deductions that otherwise are allowable regardless of profit objective sec_183 allows those deductions that would be allowable if the activity was engaged in for profit but only to the extent that gross_income attributable to the activity exceeds the deductions permitted by sec_183 b sec_183 defines activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowable under sec_162 for the expenses of carrying on an activity that constitutes a trade_or_business of the taxpayer see sec_162 sec_1_183-2 income_tax regs to be engaged in a trade_or_business with respect to which deductions are allowable under sec_162 the taxpayer must be involved in the activity with continuity and regularity and -- the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 see also warden v commissioner tcmemo_1995_ affd without published opinion 111_f3d_139 9th cir this case is appealable to the court_of_appeals for the ninth circuit which applies a primary_purpose_standard to test whether an alleged business activity has the requisite profit_motive under sec_162 and sec_183 before a deduction is allowed ‘it must be shown that the activity was entered into with the dominant hope and intent of realizing a profit ’ 933_f2d_757 9th cir quoting 722_f2d_695 11th cir affg 78_tc_471 see also 4_f3d_709 9th cir affg tcmemo_1991_212 machado v commissioner tcmemo_1995_526 affd without published opinion 119_f3d_6 9th cir warden v commissioner supra we apply that standard here whether the requisite profit objective exists is a question of fact to be resolved after considering all the pertinent facts and circumstances see 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs the taxpayer’s expectation of profit need not be reasonable but it must be bona - - fide see golanty v commissioner supra pincite although our analysis focuses on the subjective intention of the taxpayer greater weight is given to objective facts than to a taxpayer’s mere statement of intent see 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 78_tc_642 affd without opinion 702_f2d_1205 d c cir 68_tc_696 sec_1_183-2 income_tax regs petitioner bears the burden of proving he had the reguisite profit objective see rule a golanty v commissioner supra pincite sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors to be considered in determining whether the taxpayer has the requisite profit objective the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation no single factor is --- - determinative and not all factors are applicable in every case see 72_tc_28 sec_1 b income_tax regs in making our evaluation of the foregoing factors we may consider evidence from years subsequent to the years in issue to the extent it may create inferences regarding the existence of a profit_motive in the earlier years hillman v commissioner tcmemo_1999_255 citing hoyle v commissioner t c memo a ctual profits or losses in those and subsequent years have probative although not determinative significance in such evaluation smith v commissioner tcmemo_1993_140 petitioner contends that he had a good_faith objective to realize a profit from his mining activities during the years at issue and therefore his deductions with respect to his mining activities should not be limited by sec_183 respondent argues that an analysis of the relevant objective factors reveals that petitioner lacked a bona_fide objective to make a profit b applying the factor sec_1 the manner in which petitioner conducted the activity in deciding whether a taxpayer has conducted an activity in a businesslike manner we consider whether complete and accurate books_and_records were maintained whether the activity was conducted in a manner substantially_similar to other activities of the same nature that were profitable and whether changes in - operating methods adoption of new techniques or abandonment of unprofitable methods were made in a manner consistent with an intent to improve profitability see 72_tc_659 sec_1_183-2 income_tax regs a petitioner’s record keeping while a taxpayer need not maintain a sophisticated cost accounting system the taxpayer should keep records that enable the taxpayer to make informed business decisions see 809_f2d_355 7th cir affg tcmemo_1985_523 for a taxpayer’s books_and_records to indicate a profit_motive the books_and_records should enable a taxpayer to cut expenses increase profits and evaluate the overall performance of the operation see abbene v commissioner tcmemo_1998_330 the record in this case confirms that petitioner kept extensive records of his mining activities including financial and tax records such as spreadsheets bank statements canceled checks and invoices and operational records such as production records test reports consultant reports correspondence and related documents petitioner produced these records both to the revenue agents who audited his tax returns for the years at issue and to an accountant steven klovanish whom petitioner hired to assist him in the audit although petitioner and respondent disagree as to the organizational state of the records mr - - klovanish testified that petitioner’s records for the years at issue were in an organized condition and with the exception of year corresponded with petitioner’s tax returns ' although we are satisfied that petitioner kept books_and_records of his mining activities during the years at issue we are not convinced that petitioner’s record keeping represented anything other than an effort to maintain substantiation of the expenses claimed on his returns or that his record keeping was businesslike as we have stated the purpose of maintaining books_and_records is more than to memorialize for tax purposes the existence of the subject transactions it is to facilitate a means of periodically determining profitability and analyzing expenses such that proper cost saving measures might be implemented in a timely and efficient manner x kk burger v commissioner tcmemo_1985_523 citing golanty v commissioner t c pincite see also steele v commissioner tcmemo_1983_63 checks served as adequate substantiation for claimed expenses but were not businesslike records in this case petitioner has made no showing that he kept the kinds of books_and_records that would have enabled him to evaluate the financial condition of his mining activities it mr klovanish could not tie some of the numbers on petitioner’s tax_return for year to petitioner’s records but suggested that this might be due to the fact that he did not have information from petitioner’s prior accountant to ascertain what adjustments the prior accountant had made in preparing the tax_return -- - appears from the record that petitioner did not maintain a general ledger or appropriate accounting journals nor did he have financial statements profit and loss projections budgets break-even analyses marketing surveys or other books_and_records of the type that would have permitted him to periodically monitor the financial condition of his mining operation moreover petitioner has made no showing that he used the books_and_records that he did maintain for the purpose of cutting expenses increasing profits and evaluating the overall performance of the operation golanty v commissioner supra pincite see also sullivan v commissioner tcmemo_1998_367 generally no profit_motive where lack of evidence that taxpayer used records to improve losing venture affd without published opinion 202_f3d_264 5th cir petitioner did produce evidence that he submitted a mining plan of operations that was approved by the blm on date this plan of operations however was not a financial plan to monitor the profitability of petitioner’s mining operation rather the plan of operations was an operational plan required_by_law if a claimant wishes to disturb more than acres of land per year on his claims thus the plan of operations is not evidence that petitioner kept businesslike financial records - - petitioner has failed to demonstrate that he maintained accurate and businesslike books_and_records with respect to his mining activities during the years at issue b similarity to other activities of the same nature neither petitioner nor respondent offered any evidence as to the manner in which profitable mining businesses are conducted see wesinger v commissioner tcmemo_1999_372 filios v commissioner tcmemo_1999_92 affd 224_f3d_16 lst cir sec_1_183-2 example income_tax regs thus we are not in a position to evaluate whether petitioner’s mining activity was conducted in a manner substantially_similar to that of other profitable mining activities cc changes made to foster profitability there are numerous examples in the record demonstrating that petitioner made changes in operating methods adopted new technigues and or abandoned unprofitable methods in the course of conducting his mining activities see engdahl v commissioner supra pincite sec_1_183-2 income_tax regs petitioner continually increased the capacity of his mill site and mine also known as the roman mine and periodically developed or improved the methods he used in his mining activity for example petitioner originally employed a leaching process of cyanidation for the recovery_of precious metals petitioner was - - not completely satisfied with the leaching process and changed methods to employ the gravity separation method in order to employ this new method petitioner acquired a jaw crusher a cone crusher a ball mill circuit a screw classifier and a wier jig and table to concentrate material petitioner also switched from using cyanide as a 1lixiviant in the concentration process to using bromine after attending a landall mining symposium in reno nevada in early petitioner purchased a dollar_figure induction furnace to improve recoveries through induction smelting petitioner originally had a propane furnace which was not powerful enough to melt platinum lastly l r tinnell developed a proprietary fire assaying method for assaying refractory ores to augment the standard fire assaying method used in the industry petitioner pursued several mining prospects but quickly abandoned those that he concluded had no potential to be profitable for example in mr cruson’s date geological report on the tinnell prospect mr cruson recommended that no further work is justified on the claims covered by the tinnell prospect pursuant to mr cruson’s recommendation petitioner decided to cease work on the tinnell prospect in and petitioner pursued a gold mining venture in lochiel arizona but quickly abandoned that effort after realizing the operation would not be profitable petitioner then -- p7 - moved his equipment to colorado and began another mining operation which he also quickly terminated when he discovered he had been misled in following the loss of the quartette mine project petitioner began to investigate the sale of decorative rock as an income source and opened a rock yard in las vegas petitioner took out an advertisement in the telephone directory yellow pages with respect to his decorative rock business petitioner’s revenue from the sale of decorative rock in the years prior to trial was significant growing steadily from year to year i1 ée dollar_figure in dollar_figure in and dollar_figure in petitioner continually searched for operating methods and business ventures to reduce his losses generate revenue and improve profitability ultimately petitioner was successful in generating substantial revenue from the sale of decorative rock thus we are convinced that the changes petitioner implemented before during and after the years at issue have the potential to affect the long-range profitability of petitioner’s mining activity materially and favorably see golanty v commissioner t c pincite changes must be sufficient to change materially the prospect of profitability d summary petitioner’s changes in operating methods adoption of new techniques and abandonment of unprofitable methods to improve - - profitability are counterbalanced by petitioner’s failure to demonstrate that he maintained accurate and businesslike books_and_records and to introduce evidence regarding the operation of successful mining ventures see engdahl v commissioner t c pincite sec_1_183-2 income_tax regs we therefore must conclude that this factor is neutral the expertise of petitioner or his advisers preparation for an activity by extensive study of its accepted business economic and scientific practices or consultation with industry experts may indicate a profit_motive where the taxpayer carries on the activity in accordance with such practices see sec_1_183-2 income_tax regs petitioner demonstrated that he had a thorough understanding of the scientific and economic aspects of mining and that he regularly consulted with industry experts in petitioner began reading prospecting books and became interested in mining petitioner attended shows and seminars about mining and purchased numerous books on geology and mining petitioner also learned how to read geological mining maps petitioner learned about mining both from self-teaching methods and experience over the years petitioner also did consulting work in or about with kent kjelberg at the rattlesnake mine and provided his expertise and equipment to help develop the mine - - petitioner hired advisers including geologists and accountants and sought advice from government officials regularly see jorgenson v commissioner tcmemo_2000_38 for example petitioner used mr cruson on at least two occasions to advise him on the tinnell prospect and the quartette mine in petitioner hired a geologist to prepare a report detailing the occurrence of uncommon variety materials on petitioner’s claims in the newberry mountains in southern nevada petitioner also employed one of his sons at the mine the evidence demonstrates that l r tinnell has a thorough understanding of both the technical and business aspects of mining l r tinnell graduated from the university of nevada las vegas and also took a graduate-level course in economic geology l r tinnell was responsible for dealing with government agencies such as the u s fish and wildlife service the nevada department of environmental protection and the mine safety and health administration on behalf of petitioner l r tinnell was also in charge of underground mining and tests negotiations with government agencies and coordinating assays this factor favors petitioner petitioner’s time and effort devoted to the activity the fact that a taxpayer devotes personal time and effort to carry on an activity may indicate an intention to derive a profit particularly where there are no substantial personal or -- - recreational elements associated with the activity see daley v commissioner tcmemo_1996_259 sec_1_183-2 income_tax regs a taxpayer’s withdrawal from another occupation to devote most of his energies to the activity may be evidence that the activity was engaged in for profit see sec_1_183-2 income_tax regs respondent does not dispute that petitioner devoted a substantial amount of time and effort to his mining activities in or about petitioner began to disengage from his pharmaceutical and medical activities and to spend more time in his mining activity petitioner estimated he spent about percent of his time on mining and only percent of his time working in his medical practice during the years at issue petitioner’s estimate is corroborated by the small amount of revenue petitioner derived from his medical practice in the years prior to trial further the record demonstrates that petitioner spent an enormous amount of his time personal finances and energy over the past years on his mining activities this factor favors petitioner’s position the expectation that assets used in the activity would appreciate in value the term profit encompasses revenue from operations and appreciation in the value of assets such as land sec_1 b income_tax regs --- - thus the taxpayer may intend to derive a profit from the operation of the activity and may also intend that even if no profit from current operations is derived an overall profit will result when appreciation in the value of land used in the activity is realized since income from the activity together with the appreciation of land will exceed expenses of operation id petitioner presented insufficient evidence to enable us to evaluate this factor adequately consequently we do not consider this factor in our analysis petitioner’s success in other entrepreneurial activities that a taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that the taxpayer is engaged in the present activity for a profit even though the activity is presently unprofitable see sec_1_183-2 income_tax regs the record demonstrates that petitioner had at least two successful entrepreneurial ventures before commencing his mining activities first in or about petitioner and his father purchased delta roofing mills a roofing manufacturing business in slidell louisiana for approximately dollar_figure million within years petitioner and his father tripled the company’s gross_sales and sold it to republic gypsum corp for approximately dollar_figure million second during the late 1970’s petitioner invented the cream in date petitioner and his partner formed zila - - pharmaceuticals inc which later became a wholly owned subsidiary of zila at the time of trial zila had over employees and a market capitalization of approximately dollar_figure million the cream which is now called zylactin is still on the market as an over-the-counter treatment for herpes and petitioner has received substantial royalties from his invention the record demonstrates that petitioner has realized profits from other successful business ventures this factor favors petitioner’s position petitioner’s history of income or loss from the activity a taxpayer’s history of income or loss with respect to any activity may indicate the presence or absence of a profit objective see golanty v commissioner t c pincite sec_1_183-2 income_tax regs the magnitude of the activity’s losses in comparison with its revenues is an indication that the taxpayer did not have a profit_motive see dodge v commissioner tcmemo_1998_89 citing burger v commissioner f 2d pincite affd without published opinion 188_f3d_507 6th cir a series of startup losses or losses sustained because of unforeseen circumstances beyond the control of the taxpayer may not indicate a lack of profit_motive kahla v commissioner tcmemo_2000_127 citing engdahl v commissioner t c pincite sec_1_183-2 income_tax regs - - in this case petitioner’s losses in comparison with his revenues are substantial from through petitioner did not report any income from his mining activities and from through petitioner reported dollar_figure in net losses from through petitioner reported a total of dollar_figure in revenue and dollar_figure in losses this factor favors respondent’s position the amount of occasional profits generated by the activity the amount of profits earned in relation to the amount of losses_incurred the amount of the investment and the value of the assets in use may indicate a profit objective see sec_1_183-2 income_tax regs profit means economic profit independent of tax savings see 86_tc_1326 84_tc_564 petitioner conceded on brief that he did not realize any economic profit until and only began generating meaningful revenue in petitioner contends however that sec_1_183-2 income_tax regs best describes his mining -during the years at issue in this case petitioner reported over dollar_figure million in costs and expenses related to his mining activities and only dollar_figure of revenue in the subsequent years however petitioner reported dollar_figure in revenue and approximately dollar_figure million in costs and expenses in petitioner’s revenue of dollar_figure surpassed his operating costs and expenses of dollar_figure exclusive of depreciation - -- activity ‘ a n opportunity to earn a substantial ultimate profit ina highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated respondent’s argument on brief with respect to this factor consisted solely of the following sentence the petitioner has never reflected a profit from his mining activity and his losses have been substantial a mining venture is speculative and may take years to realize a profit a mining venture nevertheless may present an opportunity to earn substantial profits particularly if the mining claims involved have high mineral potential as at least some of petitioner’s claims apparently did petitioner presented the testimony of an expert geologist who confirmed that petitioner’s efforts with respect to the quartette mine were worth pursuing and that some of petitioner’s claims merited development while speculative petitioner’s mining activity offered the potential to generate significant income and that possibility may be sufficient to indicate that petitioner engaged in the activity for profit even though only losses were produced see sec_1_183-2 income_tax regs petitioner believed he could and would earn a profit from his many activities the objective facts also support petitioner’s contention that a profit was attainable in of -- - the years prior to trial petitioner earned revenue on sales of decorative rock in increasing amounts petitioner testified that he continued to generate revenue from sales of decorative rock in and that his gross revenue during the first months of was approximately dollar_figure an increase of percent compared to revenue earned in the first months of referencing the resource management plan map prepared by and for the blm that acknowledged the high mineral potential on and around petitioner’s mining claims petitioner testified that there is absolutely gold and silver on his claims and that he intends to go back to the gold when the price turns the possibility of a speculative profit becomes less speculative when a taxpayer shows he actually realized a profit in years subsequent to those at issue see hillman v commissioner tcmemo_1999_255 hoyle v commissioner tcmemo_1994_592 smith v commissioner tcmemo_1993_140 actual profits or losses in subsequent years have probative although not determinative significance here petitioner’s efforts to generate revenue from the production and sale of decorative rock are succeeding as revenue has increased steadily each year and in petitioner’s mining activities generated a profit before depreciation this factor favors petitioner’s position - - petitioner’s financial status that the taxpayer does not have substantial income or capital from sources other than the activity in question may indicate that the activity is engaged in for profit see sec_1_183-2 income_tax regs substantial income from sources other than the activity especially if the losses from the activity generate substantial tax benefits may indicate a lack of profit_motive particularly where there are elements of personal pleasure or recreation involved see id respondent argues that little financial pressure or incentive existed to pursue work that was consistently profitable because petitioner could fund his mining activities with the royalties he received from zila and with the proceeds from the sale of zila stock petitioner contends that the tax benefits he realized were relatively small in comparison to the out--of- pocket expenditures he made and that his financial commitment to his mining activity confirms his intention to make a profit from the activity petitioner’s income from zila royalties and stock was substantial during the years at issue however petitioner invested a substantial portion of that money each year in his mining activities petitioner financed his mining activity with with respect to his medical practice however petitioner did not earn more than dollar_figure in any year from through and he sustained losses in of those years -- - zila royalties and from the sale of zila stock petitioner sold his zila stock as he needed money and borrowed money that was secured_by his zila stock by the time of trial petitioner had sold most of his zila stock and had used the proceeds from the sale of the stock and all of his zila royalties for many years to fund his mining activity petitioner’s financial commitment to his mining activity apparently led respondent to concede in his reply brief that it is probably true petitioner’s mining expenditures were not motivated by tax savings this factor favors petitioner’s position elements of personal pleasure or recreation the existence of personal pleasure or recreation relating to the activity may indicate the absence of a profit objective see sec_1_183-2 income_tax regs petitioner argues that mining is not the sort of activity a person engages in for personal pleasure and that the frustrations in dealing with federal state and local_government regulatory agencies and the harsh working conditions offset any elements of personal pleasure derived from mining respondent contends that personal enjoyment can coexist with demanding labor and that petitioner loves being at the mine and is tired of working with sick people -- - the record confirms that mining is an extremely laborious activity that requires substantial time energy and financial support mining also entails numerous health risks including heat prostration in the summer months silicosis and cyanide poisoning despite these risks and hardships there is evidence suggesting that petitioner derives some personal pleasure from his mining activities during the audit and at trial petitioner acknowledged that he enjoyed being outdoors and that he was tired of dealing with sick people on balance we are convinced that the small element of personal pleasure that petitioner derived from being outdoors and from his reduced involvement in his medical practice did not outweigh the hardships and danger involved in the mining activity or the substantial depletion of petitioner’s royalty income and zila stock moreover some component of personal pleasure does not negate a bona_fide profit_motive a business will not be turned into a hobby merely because the owner finds it pleasurable suffering has never been made a prerequisite to deductibility ‘success in business is largely obtained by pleasurable interest therein ’ 59_tc_312 quoting 282_f_38 2d cir see also sec_1_183-2 income_tax regs this factor favors petitioner’s position c conclusion after considering the factors listed in sec_1_183-2 income_tax regs all contentions presented by the parties and the unique facts and circumstances of this case we conclude that petitioner entered into the activity of mining with a dominant hope and intent of realizing a profit see wolf v commissioner f 3d pincite vorsheck v commissioner f 2d pincite machado v commissioner tcmemo_1995_526 warden v commissioner tcmemo_1995_176 we hold that petitioner’s mining activity during the years in issue was an activity engaged in for profit within the meaning of sec_183 il sec_6662 penalty in his notices of deficiency respondent determined that petitioner was liable for an accuracy-related_penalty due to negligence or disregard of rules or regulations for each of the years in issue sec_6662 authorizes respondent to impose an accuracy-related_penalty equal to percent on the portion of an underpayment attributable to among other things negligence or disregard of rules or regulations see sec_6662 b and c negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws to exercise ordinary and reasonable care in the preparation of a tax_return to keep adequate books_and_records or to substantiate items properly sec_6662 925_f2d_348 9th cir affg 92_tc_1 114_tc_259 sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs the penalty imposed by sec_6662 and b will not apply if a taxpayer shows there was reasonable_cause for any portion of an underpayment and the taxpayer acted in good_faith with respect to that portion see sec_6664 sec_1 a income_tax regs the determination of whether a taxpayer acted in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances see compag computer corp v 113_tc_214 sec_1_6664-4 b income_tax regs petitioner bears the burden of proving that respondent’s determination is erroneous see rule a allen v commissioner f 2d pincite 56_tc_248 a stipulated and computational issues respondent proposed several adjustments with respect to petitioner’s returns for the years in issue some of the adjustments were settled before trial as reflected in the stipulations of settled issues or are computational see supra note petitioner introduced evidence at trial and argued on - al --- brief in support of his position that the accuracy-related_penalty should not be imposed with respect to the mining deductions or the exercise of zila stock_options petitioner however did not present any evidence concerning the accuracy- related penalty as it relates to the remaining settled or computational issues consequently we hold that petitioner has failed to prove that the accuracy-related_penalty should not apply with respect to the remaining settled and computational issues see rule b we sustain respondent’s determination as to the settled and computational issues excluding only the adjustment with respect to petitioner’s exercise of his zila stock_options discussed separately below b exercise of zila stock_options in petitioner was required to report ordinary_income of dollar_figure from his exercise of stock_options to purchase big_number shares of zila after taking into account an exercise price of dollar_figure and zila’s per-share blockage discount of dollar_figure on petitioner’s federal_income_tax return however he reduced the amount of ordinary_income derived from his exercise of his zila stock_options and shown on a form_1099 issued to him by an additional dollar_figure claiming that he was entitled to an additional discount because the sale of the shares was restricted petitioner disclosed this additional discount on a schedule that fully described the total options exercised the - - exercise amount the fair_market_value the exercise price the per-share blockage discount applied by zila the amount of ordinary_income reported on form_1099 and the additional discount for restrictions on stock taken by petitioner marketability discount the schedule contained the following statement concerning the marketability discount this discount taken because taxpayer feels that stock would be severely effected if he put all these shares on market in one block in addition taxpayer cannot sell shares for these years per sec regulations therefore present_value is less in the second stipulation of settled issues filed with the court petitioner and respondent agreed that petitioner is entitled to only one discount of dollar_figure and that in petitioner understated ordinary_income from the exercise of zila stock_options by dollar_figure the applicable regulations regarding the accuracy-related_penalty as to negligence which became effective for returns due after date and applied to returns filed for contained an adequate_disclosure exception see sec_1 d income_tax regs these regulations provided that no penalty under sec_6662 and b will be imposed where a taxpayer has made an adequate_disclosure of a nonfrivolous position in accordance with the provisions of sec_1 and income_tax regs see sec_1_6662-1 sec_1_6662-3 and income_tax regs under the regulations -- - disclosure was adequate with respect to an item or a position on a return only if it was made on form_8275 or form 8275-r attached to the return or to a qualified_amended_return for the taxable_year see kelly v commissioner tcmemo_1996_529 sec_1_6662-4 income_tax regs ’ the disclosure petitioner made on his return did not satisfy the regulations’ definition of an adequate_disclosure and thus is insufficient to avoid the accuracy-related_penalty under sec_6662 and b the regulations explicitly state that an adequate_disclosure statement for purposes of the accuracy-related_penalty as to negligence must be made on form_8275 or form 8275-r see kelly v commissioner supra sec_1_6662-4 f income_tax regs petitioner did not attach a form_8275 or form 8275-r to his return and therefore for returns due before date taxpayers were entitled to rely on notice_90_20 1990_1_cb_328 which states that disclosure must be full and substantive and be clearly identified as being made to avoid imposition of the accuracy- related penalty see also kelly v commissioner tcmemo_1996_529 notice_90_20 supra also provided that the disclosure must be made on the return or on a properly completed form_8275 disclosure statement under sec_6661 attached to the return sec_1_6662-4 income_tax regs in effect for sets forth stricter requirements than those set forth in notice_90_20 supra in order to avoid the imposition of the accuracy-related_penalty under sec_6662 and b in addition the provisions of sec_1_6662-4 income_tax regs which permit disclosure in accordance with an annual revenue_procedure for purposes of the substantial_understatement_penalty do not apply for purposes of the accuracy-related_penalty imposed for negligence see sec_1_6662-3 income_tax regs - failed to meet the strict requirements of sec_1_6662-3 and and f income_tax regs even though petitioner did not make an adequate_disclosure sufficient to avoid the penalty under the applicable regulations petitioner may still be relieved of liability for the accuracy- related penalty if he shows there was reasonable_cause for the understatement and he acted in good_faith with respect to the understatement see sec_6664 sec_1_6664-4 income_tax regs we decide whether petitioner acted with reasonable_cause and in good_faith after reviewing all the facts and circumstances and taking into account a variety of factors see sec_1 b income_tax regs the most important factor is the extent of petitioner’s effort to assess his proper tax_liability see sec_1_6664-4 income_tax regs petitioner contends that he claimed the additional marketability discount after consultation with his accountant and that at all times he reasonably relied upon the expertise and advice of a certified_public_accountant in the preparation and filing of his tax_return the only evidence petitioner petitioner also argued that any understatement attributable to an undervaluation of the zila stock should be reduced if the tax treatment is supported by substantial_authority or there was adequate_disclosure of relevant facts on his return see sec_6662 b by its terms and as indicated by the regulations the exception in sec_6662 d b applies only to an accuracy-related_penalty imposed on an underpayment attributable to any substantial_understatement continued - -- presented to indicate that he reasonably relied upon the expertise and advice of his accountant however was his own self-serving testimony which we are not required to accept see 87_tc_74 petitioner’s return does not indicate that the marketability discount was taken on the advice of his accountant or that petitioner consulted his accountant further there is no evidence that petitioner retained an expert to value the stock before claiming the marketability discount to the contrary the schedules indicate that the additional discount was taken because petitioner felt that the stock was restricted and that an additional discount was warranted we find that petitioner has failed to prove that there was reasonable_cause for the understatement and that he acted in good_faith in applying an additional discount to reduce the value of the zila stock acquired by exercising his stock_options we hold therefore that petitioner is liable for an accuracy- related penalty with respect to the additional income generated by the exercise of his zila stock_options continued of income_tax see sec_6662 d b sec_1_6662-4 a income_tax regs petitioner’s reporting position regarding the additional discount was inconsistent with the form_1099 furnished by zila which allowed a blockage discount of only dollar_figure tit conclusion we have considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
